On July 17, 1991, the Defendant was sentenced to Aggravated Kidnapping, 100 years; Felony Assault, twenty (20) years; five counts of Burglary, an aggregate term of 100 years; three counts of Theft, an aggregate term of thirty (30) years; each of the herein imposed sentences aggregating 250 years, shall run consecutive; for the Defendant’s use of a dangerous weapon in the commission of felony assault, his sentence of twenty (20) years is enhanced for an additional twenty (20) years to run consecutive; Dangerous Designation for purposes of probation and parole eligibility; the Defendant under no circumstances is to be eligible therefor until he has served thirty (30) years of the aggregate sentence of 280 years, and then only if he has successfully completed the prison’s sexual offender program.
On October 23, 1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Michelle Maltese, Legal Intern from the Montana Defender Project. The state was represented by Richard Llewellyn. Mr. Kelly Patser, the victim’s husband, also appeared.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, hut also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall he affirmed except for Sentencing paragraph II, on page three of the sentencing order, and that is with the agreement of the State of Montana, that the sentence for Felony Assault, the Defendant is sentenced to a term of ten (10) years, as provided by statute. The remaining portion of the sentence shall be affirmed in all other respects.
The reason for the amended decision is to comply with § 45-5-202(2) MCA.
Hon. Thomas M. McKittrick, Acting Chairman, Hon. Robert Boyd and Hon. Mark P. Sullivan, Judges.
The Sentence Review Board wishes to thank Michelle Maltese, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court and the Board also wishes to thank Mr. Llewellyn for appearing on behalf of the State of Montana.